Exhibit 10.2 Freddie Mac Loan Number: 708650716, 708650767, 708650740, 708650732, 708650759, 708650783, 708650805, 708650848, 708650856, 708650813, 708650791 Freddie Mac Deal Number: Freddie Mac Rollup Number: CREDIT AGREEMENT BY AND BETWEEN FRBH Edgewater Owner, LLC FRBH Beechwood, LLC FRBH Willow Grove, LLC FRBH Woodbridge, LLC NXRTBH Vanderbilt, LLC FRBH Toscana, LLC FRBH CP, LLC FRBH Silverbrook, LLC FRBH Eaglecrest, LLC FRBH Timberglen, LLC FRBH Arbors, LLC, as Borrower AND KeyBank National Association, a national banking associationas Lender June 6, 2016 Table of Contents Page 1. DEFINITIONS. 1 1.1 Definitions. 1 1.2 Construction. 10 1.2.1 Number; Inclusion. 10 1.2.2 Determination. 10 1.2.3 Lender’s Discretion and Consent; References to Lender’s Requirements. 10 1.2.4 Documents Taken as a Whole. 10 1.2.5 Headings. 10 1.2.6 Implied References to this Agreement. 11 1.2.7 Persons. 11 1.2.8 From, To and Through. 11 1.2.9 Conflicts with Other Loan Documents. 11 1.3 Accounting Principles. 11 2. REVOLVING LOAN FACILITY. 11 2.1 Revolving Loan. 11 2.1.1 Revolving Loan. 11 2.1.2 Loan Requests and Funding. 11 2.1.3 Recalculations. 12 2.1.4 Sublimits. 13 2.2 Term. 13 2.3 Option to Extend. 13 2.3.1 First Option to Extend. 13 2.3.2 Reserved. 14 2.4 Contraction and Expansion Options. 14 2.4.1 Borrower’s Election of Contraction Option. 14 2.4.2 Lender’s Election of Contraction Option. 15 2.4.3 Expansion Option. 15 -i- Table of Contents (continued) Page 2.5 Fees. 16 2.5.1 Fees and Costs Due on the Closing Date. 16 2.5.2 Unused Commitment Fee. 16 2.5.3 Seasoning Fee. 16 2.5.4 Base Rate Termination Fee, Fixed Rate Termination Fee and Release Termination Fee. 17 2.5.5 Addition Fee. 18 2.5.6 Expansion Fee. 18 2.5.7 Extension Fee. 18 2.6 Borrower’s Right to Terminate the Agreement. 18 3. COLLATERAL POOL, ADDITION AND RELEASE, VALUATIONS AND MATERIAL ADVERSE CHANGE. 19 3.1 Addition of a Collateral Pool Property. 19 3.1.1 Procedure for Proposing a Mortgaged Property Addition to the Collateral Pool. 19 3.1.2 Approval of the Addition of the Mortgaged Property to the Collateral Pool. 19 3.2 Release of a Collateral Pool Property. 21 3.3 Release of Collateral Pool Property Followed by a Securitized Loan. 21 3.3.1 Securitized Loan. 21 3.3.2 Procedure for Making a Securitized Loan. 22 3.4 Valuations. 23 3.4.1 Timing and Procedure of Valuation. 23 3.4.2 Valuations that Disclose a Decrease in Market Value and/or Net Operating Income. 23 3.4.3 Valuations that Disclose an Increase in Market Value and/or Net Operating Income. 24 3.5 Material Adverse Change to Borrower, Guarantor or a Collateral Pool Property. 24 -ii- Table of Contents (continued) Page 4. INTEREST, COSTS AND CHARGES 24 4.1 Interest Rate. 24 4.2 Interest Rate Determinations. 25 4.2.1 Prime Rate, Base Rate, and Fixed Rate Determination. 25 4.2.2 Prime Rate, Base Rate and Margin Quotations. 25 4.2.3 Net Spread. 25 4.3 Interest Periods. 26 4.3.1 Interest Period to End on a Business Day. 26 4.3.2 No Interest Periods Beyond the Expiration Date. 26 4.3.3 Renewals. 26 4.3.4 Interest After Default. 27 4.3.5 Late Charge. 27 4.3.6 Non-Compliance With Sublimits. 28 4.4 Illegality; Increased Costs. 28 4.4.1 Illegality; Increased Costs. 28 4.4.2 Lender’s Rights. 28 5. PAYMENTS 29 5.1 Repayment of Loan. 29 5.2 Payments. 29 5.3 Payment Dates. 29 5.4 Prepayments. 30 5.4.1 Voluntary Prepayments. 30 5.4.2 Sublimit Violations (Mandatory Prepayment or Collateral Addition). 30 5.5 Payment of Balance Without Termination. 31 5.6 Payment of Additional Compensation in Certain Circumstances. 31 5.6.1 Increased Costs Resulting from Taxes, Etc. 31 5.6.2 Termination. 32 5.7 Indemnity. 32 -iii- Table of Contents (continued) Page 6. CONDITIONS OF LENDING 32 6.1.1 Delivery of Loan Documents. 33 6.1.2 Validity of Representations. 33 6.1.3 Valid Security Instrument. 33 6.1.4 No Default. 33 6.1.5 Officer’s Certificate. 33 6.1.6 Opinion of Counsel. 34 6.1.7 Legal Details. 34 6.1.8 Payment of Fees. 34 6.1.9 Other Conditions. 34 7. REPRESENTATIONS AND WARRANTIES 34 7.1 Representations and Warranties. 34 7.1.1 Authority. 34 7.1.2 Binding Obligations. 35 7.1.3 Formation and Organizational Documents. 35 7.1.4 No Violation. 35 7.1.5 Reserved. 35 7.1.6 Financial Condition. 35 7.1.7 No Material Adverse Change. 35 7.1.8 Accuracy. 35 7.1.9 Reserved. 36 7.1.10 Enforceability. 36 7.1.11 Reserved. 36 7.1.12 Solvency. 36 7.1.13 No Pending Proceedings or Judgments. 36 7.1.14 Authorized Officer/Authorized Representative. 36 7.1.15 Other Loan Documents. 36 7.2 Reaffirmation and Survival of Representations and Warranties. 37 -iv- Table of Contents (continued) Page 8. COVENANTS 37 8.1 Organization and Dissolution. 37 8.2 Affiliate Transactions. 37 8.3 Assignment. 37 8.4 Further Assurances. 38 8.5 Proceedings and Judgments. 38 8.6 Compliance with Lender Requirements. 38 8.7 Correction of Defects. 38 8.8 Notice of Material Adverse Change. 39 8.9 Annual Evaluation. 39 8.10 Compliance with Guaranty. 39 9. DEFAULT 40 9.1 Events of Default. 40 9.1.1 Payments Under Loan Documents. 40 9.1.2 Breach of Representation or Warranty. 40 9.1.3 Breach of Covenant. 40 9.1.4 Event of Default under the Other Loan Documents. 41 9.1.5 Final Judgments or Orders. 41 9.1.6 Notice of Lien or Assessment. 41 9.1.7 Insolvency. 41 9.1.8 Cessation of Business. 41 9.1.9 Lien Priority. 41 9.1.10 Bankruptcy and Other Proceedings. 42 9.1.11 Material Adverse Change. 42 9.1.12 Aggregate DSCR/LTV Ratio. 42 9.1.13 Guarantor Default. 42 9.2 Consequences of Event of Default. 42 9.2.1 Acceleration of Loan. 42 -v- Table of Contents (continued) Page 9.2.2 Remedies Cumulative. 42 9.2.3 Notice of Sale. 42 10. MISCELLANEOUS 43 10.1 Reserved. 43 10.2 Successors and Assigns. 43 10.3 Modifications, Amendments or Waivers. 43 10.4 Forbearance. 43 10.5 Remedies Cumulative. 44 10.6 Reimbursement and Indemnification of Lender and Servicer by Borrower; Taxes. 44 10.7 Holidays. 44 10.8 Notices. 45 10.9 Severability. 45 10.10 Governing Law; Consent to Jurisdiction and Venue. 46 10.11 Prior Understanding. 46 10.12 Duration; Survival. 46 10.13 Exceptions. 47 10.14 Servicing. 47 10.15 Reserved. 47 10.16 Authority to File Notices. 47 10.17 WAIVER OF TRIAL BY JURY. 47 10.18 Advertising. 47 10.19 Time of Essence. 47 10.20 Counterparts. 47 10.21 NOTICE OF FINAL AGREEMENT. 48 -vi- CREDIT AGREEMENT THIS CREDIT AGREEMENT (“Agreement”) is dated as of June 6, 2016 and is made by and between FRBH Edgewater Owner, LLC, a Delaware limited liability company, FRBH Beechwood, LLC, a Delaware limited liability company, FRBH Willow Grove, LLC, a Delaware limited liability company, FRBH Woodbridge, LLC, a Delaware limited liability company, NXRTBH Vanderbilt, LLC, a Delaware limited liability company, FRBH Toscana, LLC, a Delaware limited liability company, FRBH CP, LLC, a Delaware limited liability company, FRBH Silverbrook, LLC, a Delaware limited liability company, FRBH Eaglecrest, LLC, a Delaware limited liability company, FRBH Timberglen, LLC, a Delaware limited liability company, and FRBH Arbors, LLC, a Delaware limited liability company having an address of c/o Highland Capital Management, 300 Crescent Court, Suite 700, Dallas, Texas 75201 (individually and collectively, “Borrower”) and KeyBank National Association, a national banking association having an address of KeyBank National Association, c/o KeyBank Real Estate Capital - Servicing Department, 11501 Outlook Street, Suite 300, Overland Park, Kansas 66211, Mailcode: KS-01-11-0501, Attn: Servicing Manager (together, with its successors and/or assigns, “Lender”). RECITALS WHEREAS, Borrower desires to obtain a revolving credit facility (the “Facility”) from Lender in an amount up to, but not exceeding $200,000,000, subject to increase to an amount up to, but not exceeding, $300,000,000 as provided herein; WHEREAS, Borrower has offered to grant Lender a security interest in certain real property and other assets owned by Borrower as security for Borrower’s repayment of such Facility; and WHEREAS, Lender is willing to make the above described Facility available to Borrower secured by an interest in such real property and other assets owned by Borrower.
